
	

113 HR 1166 IH: To designate the United States courthouse located at 100 North Church Street in Las Cruces, New Mexico, as the “Edwin L. Mechem United States Courthouse”.
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1166
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate the United States courthouse located at 100
		  North Church Street in Las Cruces, New Mexico, as the Edwin L. Mechem
		  United States Courthouse.
	
	
		1.FindingsCongress finds the following:
			(1)Edwin L. Mechem
			 was a land surveyor with the United States Reclamation Service in Las Cruces,
			 New Mexico, from 1932–1935.
			(2)He served as a
			 member of the New Mexico State Police Commission.
			(3)He was a Special
			 Agent with the Federal Bureau of Investigation.
			(4)He attended the New Mexico College of
			 Agriculture and Mechanic Arts, which later became the New Mexico State
			 University in Las Cruces, New Mexico.
			(5)He was admitted to
			 the New Mexico bar in 1939, and practiced law in Albuquerque and Las Cruces,
			 New Mexico.
			(6)He served in the
			 New Mexico House of Representatives from 1947–1948.
			(7)He was the first
			 New Mexico governor born in New Mexico after statehood.
			(8)He served four terms as Governor of New
			 Mexico between 1951 and 1962.
			(9)He served as a
			 United States Senator from New Mexico from 1962–1964.
			(10)He was confirmed
			 by the United States Senate as a United States District Judge for the District
			 of New Mexico on October 8, 1970, and served in that position until his death
			 in 2002.
			(11)He led a rich and
			 accomplished life dedicated to public service which warrants
			 recognition.
			2.DesignationThe United States courthouse located at 100
			 North Church Street in Las Cruces, New Mexico, shall be known and designated as
			 the Edwin L. Mechem United States Courthouse.
		3.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 2 shall be deemed to be a reference to the
			 Edwin L. Mechem United States Courthouse.
		
